                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

ROBERT E. WOODWARD,                                                                  PLAINTIFF
ADC #0452670

v.                                Case No. 5:19-cv-00027-KGB

JAMES GIBSON, Warden; and
SIMPSON, Sergeant, Varner Unit, ADC                                              DEFENDANTS

                                              ORDER

       Before the Court are two Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. Nos. 4, 15). Plaintiff Robert E. Woodward filed

objections to the first Proposed Findings and Recommendations (Dkt. No. 5). Defendants and Mr.

Woodward have filed several other pending motions and filings (Dkt. Nos. 6, 7, 10, 16). The Court

has reviewed Judge Volpe’s two Proposed Findings and Recommendations, Mr. Woodward’s

objections and all of his other filings, and reviewed the record de novo. The Court determines that

Judge Volpe’s first Proposed Findings and Recommendations should denied as moot (Dkt. No. 4),

and that the second Proposed Findings and Recommendation should be adopted in their entirety

as this Court’s findings in all respects (Dkt. No. 15).

       In the first Proposed Findings and Recommendations, Judge Volpe determines that Mr.

Woodward’s underlying complaint should be dismissed as being frivolous and failing to state a

claim upon which relief can be granted; this Court agrees (Dkt. No. 4, at 4). After Judge Volpe

submitted his first Proposed Findings and Recommendations, the parties resolved this case, and

several other cases filed by Mr. Woodward, through settlement. Because the parties resolved this

case through settlement before this Court ruled on the first Proposed Findings and

Recommendations, the Court denies the first Proposed Findings and Recommendations as moot
and will not count this dismissal as a “strike” for purposes of 28 U.S.C. § 1915(g).

       Many of the filings now pending relate to the terms of the settlement. By adopting the

second Proposed Findings and Recommendations, the Court denies Mr. Woodward’s motion to

withdraw settlement (Dkt. No. 10), grants the joint motion to dismiss and dismisses with prejudice

this action (Dkt. No. 7), denies Mr. Woodward’s motion to amend his objections which relate to

the first Proposed Findings and Recommendations (Dkt. No. 6), and denies Mr. Woodward’s

motion to amend judgment (Dkt. No. 16).

       As a result, Mr. Woodward’s complaint is dismissed with prejudice; the relief requested is

denied. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

from this Order and Judgment would not be taken in good faith.

       So ordered this 19th day of September, 2019.



                                                     ____________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                 2
